Title: Enclosure Y: Letter from Charles Cotesworth Pinckney, 2 November 1790
From: Pinckney, Charles Cotesworth
To: 


Having been requested to relate all that I know of General Greene’s connection with the late John Banks and Company and to declare, how far interested he was in their speculations, and having acquired, in my professional line, a considerable knowledge of their affairs, I think myself bound to give the following information.

In the summer or autumn of the year 1782, John Banks, and some other merchants purchased of Messrs Neucomen and Collet, Harris and Blackford, and Mr. McWhan, a very considerable quantity of goods, on speculation. The British troops evacuated this State, in the month of December 1782, and Mr. Banks, very soon after the evacuation, became contractor to the American troops. Subsequent to this period, Mr. Banks and his partners, being unable, (as I have been informed, and believe) both to continue their supplies to the army, and to discharge their engagements with the merchants, from whom they had purchased the goods abovementioned; and, being pressed by them, either to comply with their engagements, or to give security if they were indulged with a farther credit, had recourse to General Greene, and prevailed on him to guarantee the payment of some of their debts, particularly, those to Neucomen and Collet, and Harris and Blackford.
John Banks and Company having failed to discharge their debts, the General was called on to fulfil his guarantee. On the course of his enquiry into the affairs of the debtors, he was informed, that Mr. Ferrie had an interest therein—That he had been concerned in the purchases, and that he had drawn out of the stock, as his proportion of profits, a large debt due to the concern, from Messrs. Pierce, White, and Call, which debts he had negociated for lands on Savannah river.
On this information, the General, in his life-time, filed his Bill in Equity against Mr. Ferrie; but, the suit abating by his death, his executrix and executors revived it. To this Bill, Mr. Ferrie put in his answers; I was his solicitor, and united with the late Mr. Drayton as his counsellor. Mr. Ferrie, in his defence, availed himself of every possible advantage. He obtained from the Court of Chancery, commissions for the examination of witnesses, in various parts of America. He produced a number of extracts from the books of John Banks and Company; and a number of extracts of letters to and from them. He had assisted Banks, in the purchase of the goods, and had been instrumental in his obtaining credit. He had kept the books of the Company. He appeared to me, to have known all the concerns of the Company, most intimately and minutely. And had General Greene been concerned in the speculation, I think he must have known it, and knowing it, I am sure, he would have made it known. He was under no obligation whatever, to conceal it. He was put at defiance, by the suit, and, could he have proved it, he would have been successful in his defence. But he neither produced one tittle of evidence, or deduced a single circumstance to shew, that the General had, in any manner, been concerned in the purchase. The consequence of which was, that the Bill was sustained, the lands were decreed to be sold, and, after defraying the expenses of the suit, and discharging the money due on a mortgage, which had been given by a prior owner, the balance of the sale was directed to be paid over into the hands of the complainants, towards an indemnification of the General.
Given under my hand, this second day of November 1790.

Charles Cotesworth Pinckney.

